Citation Nr: 1739763	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  15-06 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than October 20, 2011, for the grant of service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and Dr. J.H.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for bipolar disorder, effective October 20, 2011.  

The Veteran testified at an October 2015 video conference at the RO; the hearing transcript has been associated with the e-folders. 

This case was remanded in September 2016 and has been returned to the Board for review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In February 2013 the RO granted service connection for bipolar disorder and assigned an effective date of October 20, 2011, the date the claim was received by the RO.

2.  The evidence is in relative equipoise that the Veteran had attempted to file a claim for disability benefits as early as December 17, 1987.  






CONCLUSION OF LAW

The criteria for an effective date of December 17, 1987, for the grant of service connection for bipolar disorder, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In written statements and testimony before the Board, the Veteran contends that he made efforts to file a claim for service connection for a psychiatric disorder in the late 1980s or early 1990's.  In a statement received in April 2016, the Veteran stated that according to his appointment book, he began receiving VA treatment as early as 1988.  Another entry indicated that he made an effort to sit down with a Disability Officer on March 31, 1990.  The Veteran has asserted that he was dissuaded from filing a claim by multiple actors in the system at that time.  Nevertheless, he believes he did in fact file a claim at some point during that period.

A voluminous amount of evidence has been added to the file since the undersigned's October 2015 hearing.  Of record is a VA Form 10-105 dated November 25, 1986, which is an application for healthcare for his service-connected mental health disorder.  There is also a VA Form 10-10 from July 1986 for medical benefits.  However, the most probative piece of evidence is the VA Form 10-7131, dated stamped as received by the Los Angeles VA Regional Office on December 17, 1987.  It is an Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action.  Section 5 is a Request for Information/Adjustment Action, with the boxes of service connection and monetary benefits checked.  A subsequent version of this form has a December 1987 date crossed out, and a new date of January 22, 1988 written above it, indicating there was discussion of filing a claim for service connection.  Also an EP 290 was Cested without disposition.  It was crossed out, although it listed the date of claim as December 17, 1987.  However, at the bottom of the form is a handwritten notation that "No claim for comp/pen filed."  

Although there is a presumption of regularity as it pertains to veterans benefits claims, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (West 2014).  Here, the Board finds that the testimony of the Veteran, his wife and his doctor, the journal entries, and various documents obtained is sufficient to rebut the presumption, by placing the relevant evidence in a state of equipoise as to whether the Veteran intended to, and actually filed a disability claim in 1987.  Accordingly, with the benefit of the doubt resolved in the Veteran's favor, an effective date for the grant of service connection for bipolar disorder of December 17, 1987, is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

Finally, the Board wants to commend the Veteran, his wife, the CDVA representative and Dr. J.H. for their tireless work in this case.  It made the difference.  


ORDER

Entitlement to an effective date of December 17, 1987, but no earlier, for the grant of service connection for bipolar disorder, is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


